DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 2, the phrase “with the remote device” should be changed to - -with the remote device.--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,830,053 in view of Canich (US 7,019,640). 
Regarding claims 1, 16, 17, 29, and 33, claim 1 of U.S. Patent No. 8,830,053 discloses all of the limitations cited in claims 1, 16, 17, 29, and 33 of the present invention, but still does not disclose the sensors positioned on the vehicle. Canich teaches the use of sensors positioned on a vehicle (column 5, lines 14-25). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the sensors positioned on the vehicle to modify the claimed invention of U.S. Patent No. 8,830,053 as taught by Canich for the purpose of effectively monitoring objects on a vehicle. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 8,830,053 recites all of the limitations in claim 2 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,830,053. Although the claims at issue are claim 4 of U.S. Patent No. 8,830,053 recites all of the limitations in claim 3 of the present invention. 
Claims 4 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 4 and 20 of the present invention. 
Claims 5 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 5 and 23 of the present invention. 
Claims 6 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 6 and 24 of the present invention. 
Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 . 
Claims 8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 8 and 21 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 8,830,053 recites all of the limitations in claim 9 of the present invention. 
Claims 10 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 10 and 25 of the present invention. 
Regarding claims 11-14, 26, 27, 30-32, and 38-40, claim 1 of U.S. Patent No. 8,830,053 discloses all of the limitations cited in claims 11-14, 26, 27, 30-32, and 38-40 of the present invention, but still does not disclose the vehicle comprising an automobile, a watercraft, or an aircraft (claim 11); the electronic device being 
Canich teaches the use of a vehicle comprising an automobile, a watercraft, or an aircraft (column 5, lines 14-25); an electronic device being configured to improve security of communications with a remote device (col. 6, lines 1-5, col. 7, lines 44-65, col. 8, lines 50-67); the electronic device being configured to improve error handling related to received data (col. 2, lines 33-45, col. 3, lines 50-56); the electronic device being configured to improve energy savings (col. 4, lines 10-25, col. 5, lines 45-55); the 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the vehicle comprising an automobile, a watercraft, or an aircraft; the electronic device being configured to improve security of communications with the remote device; the electronic device being configured to improve error handling related to the received data; the electronic device being configured to improve energy savings; the electronic device being in data communication with the sensors via one or more of a wired communication network, a wireless communication network, a cellular communication network, and a satellite communication connection; the plurality of sensors comprising one or more of . 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 8,830,053 recites all of the limitations in claim 15 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 8,830,053 recites all of the limitations in claim 19 of the present invention. 
Claims 22, 28, and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8,830,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 8,830,053 recites all of the limitations in claims 22, 28, and 34-37 of the present invention. 

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,349 in view of Canich (US 7,019,640). 
Regarding claims 1, 16, 17, 29, and 33, claim 1 of U.S. Patent No. 10,504,349 discloses all of the limitations cited in claims 1, 16, 17, 29, and 33 of the present invention, but still does not disclose the sensors positioned on the vehicle. Canich teaches the use of sensors positioned on a vehicle (column 5, lines 14-25). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the sensors positioned on the vehicle to modify the claimed invention of U.S. Patent No. 10,504,349 as taught by Canich for the purpose of effectively monitoring objects on a vehicle. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,504,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of . 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,504,349 recites all of the limitations in claim 3 of the present invention. 
Claims 4 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,504,349 recites all of the limitations in claims 4 and 20 of the present invention. 
Claims 5 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,504,349 recites all of the limitations in claims 5 and 23 of the present invention. 
Claims 6 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim . 
Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,504,349 recites all of the limitations in claims 7 and 18 of the present invention. 
Claims 8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,504,349 recites all of the limitations in claims 8 and 21 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,504,349 recites all of the limitations in claim 9 of the present invention. 
Claims 10 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim . 
Regarding claims 11-14, 26, 27, 30-32, and 38-40, claim 1 of U.S. Patent No. 10,504,349 discloses all of the limitations cited in claims 11-14, 26, 27, 30-32, and 38-40 of the present invention, but still does not disclose the vehicle comprising an automobile, a watercraft, or an aircraft (claim 11); the electronic device being configured to improve security of communications with the remote device (claims 12, 38); the electronic device being configured to improve error handling related to the received data (claims 13, 39); the electronic device being configured to improve energy savings (claims 14, 40); the electronic device being in data communication with the sensors via one or more of a wired communication network, a wireless communication network, a cellular communication network, and a satellite communication connection (claim 26); the plurality of sensors comprising one or more of electromagnetic sensors, air quality sensors, ultrasonic sensors, chemical sensors, radiological sensors, radar sensors, altitude sensors, location sensors, temperature sensors, humidity sensors, audio sensors, radiation sensors, pressure sensors, and global positioning system sensors (claim 27); the plurality of sensors and the electronic device being incorporated into a data collection unit disposed within or an exterior surface of the vehicle (claim 30); the data collection unit being attached to a surface of the vehicle via a mounting base (claim 31); the vehicle comprising an automobile, a ship or an airplane (claim 32). 

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the vehicle comprising an automobile, a watercraft, or an aircraft; the electronic device being configured to improve security of . 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,504,349 recites all of the limitations in claim 15 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 10,504,349 recites all of the limitations in claim 19 of the present invention. 
Claims 22, 28, and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,504,349. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,504,349 recites all of the limitations in claims 22, 28, and 34-37 of the present invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-21 and 25-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Canich (US 7,019,640).
Regarding claim 17, Canich discloses a remote monitoring system for a vehicle, the system comprising:

	an electronic device 40 in data communication with the plurality of sensors and configured to:
	receive the environmental and spatial data from the plurality of sensors (figure 2),
	receive monitoring instructions from at least one of a remote device 56 or local controls, the monitoring instructions including at least one identifier for at least one of the plurality of sensors (col. 8, lines 30-67),
	process the received environmental and spatial data based on the received monitoring instructions (col. 4, line 26-col. 5, line 15),
	identify processed environmental and spatial data associated with each of the at least one identifier (co. 4, lines 25-40), and
transmit the identified processed environmental and spatial data to the remote device with the at least one identifier (col. 4, line 40-col. 5, line 15, col. 8, lines 30-67, col. 9, line 49-65).
Regarding claim 18, Canich discloses wherein the received monitoring instructions comprise encrypted information and the electronic device is further configured to decrypt the encrypted information and encrypt the identified processed 
Regarding claim 19, Canich discloses wherein the encrypted monitoring instructions comprise a tolerance range for at least one of the plurality of sensors and wherein the electronic device is configured to compare the received environmental and spatial data from the at least one of the plurality of sensors to the corresponding received tolerance range (col. 4, lines 58-67, col. 5, lines 55-60).
Regarding claim 20, Canich discloses wherein the electronic device is further configured to authenticate the remote device prior to processing the received environmental and spatial data based on the received monitoring instructions (col. 4, lines 25-40, col. 7, line 45-col. 8, line 67).
Regarding claim 21, Canich discloses wherein the electronic device is further configured to compare at least a portion of the received environmental and spatial data to a range of acceptable values (col. 5, lines 55-60, col. 4, line 59-col. 5, line 14).
Regarding claim 25, Canich discloses an electronic master device authorized to communicate in the system and configured to transmit a task authorization message to the sensors, wherein the task authorization message comprises information identifying at least one of the plurality of sensors from which to receive sensed information (col. 4, lines 25-40, col. 7, line 45-col. 8, line 67), and wherein the at least one sensor is 
Regarding claim 26, Canich discloses wherein the electronic device is in data communication with the plurality of sensors via one or more of a wired communication network, a wireless communication network, a cellular communication connection, and a satellite communication connection (figure 2).
Regarding claim 27, Canich discloses wherein the plurality of sensors comprise one or more of electromagnetic sensors, air quality sensors, ultrasonic sensors, chemical sensors, radiological sensors, radar sensors, altitude sensors, location sensors, temperature sensors, humidity sensors, audio sensors, radiation sensors, pressure sensors, and global positioning system sensors (col. 3, lines 33-55, table 1).
Regarding claim 28, Canich discloses wherein the received environmental and spatial data comprises one or more of temperature data, air content information, location information, humidity information, radiation information, pressure information, tamper information, and audio information (table 1, col. 4, lines 40-59).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
								/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      
	
ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 13, 2021